PER CURIAM.
Appellant pleaded nolo contendere to possession of more than five grams of marijuana, reserving his right to appeal the trial judge’s denial of his motion to quash the affidavit for search warrant and the search warrant itself.
The affidavit stated, in pertinent part, that:
*480A reliable confidential informant known by me to be reliable by work performed for me in the past tole [sic] me that (within the last 12 hours) at the described location the confidential informant observed a vegetable material known by the confidential informant to be Marijuana because of past experience with Marijuana.
The foregoing affidavit is insufficient to demonstrate the informant’s credibility or the reliability of his information. Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969); Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964); Davis v. State, 346 So.2d 141 (Fla. 1st DCA 1977), cert. denied, 353 So.2d 679 (Fla.1977).
REVERSED.
ERVIN, Acting C. J., and BOOTH and SHIVERS, JJ., concur.